Citation Nr: 0531644	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-15 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
neurological disability of the right upper extremity as a 
residual of a cerebrovascular accident.

2.  Entitlement to a rating in excess of 10 percent for a 
neurological disability of the right lower extremity as a 
residual of a cerebrovascular accident.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat
INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.  In December 2003, a hearing 
was held in Washington, D.C., before the undersigned veterans 
law judge rendering the final determination in these claims, 
who was designated by the Chairman of the Board to conduct 
that hearing.  This case was remanded in June 2004.  

In its June 2004 remand, the Board asked the Appeals 
Management Center (AMC) to send the veteran a statement of 
the case on the issue of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  The AMC did this 
in July 2005, but neither the veteran nor his representative 
filed any document which could be construed as a substantive 
appeal on this issue within 60 days of the statement of the 
case.  (The rating decision denying service connection for 
PTSD was issued in April 2003).  In fact, the veteran's 
representative did not even reference this issue in an 
October 2005 Informal Hearing Presentation.  Therefore, the 
Board does not consider the claim for service connection for 
PTSD as being on appeal, and will not discuss it further.  

In its June 2004 remand, the Board also noted that the 
veteran was seeking an increased rating for diabetes 
mellitus.  This matter still has not been developed or 
certified for appeal, and is not inextricably intertwined 
with the issues now before the Board on appeal.  Therefore, 
it is again referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  While the veteran has complained of neurological symptoms 
in his right upper extremity, objective clinical evidence 
indicates that these residuals of his cerebrovascular 
accident are of no more than mild severity.  

2.  While the veteran has complained of neurological symptoms 
in his right lower extremity, objective clinical evidence 
indicates that these residuals of his  cerebrovascular 
accident are of no more than mild severity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
neurological disability of the right upper extremity as a 
residual of a cerebrovascular accident are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.124a, Diagnostic Codes 8009, 8514, 8614, 8714 
(2005). 

2.  The criteria for a rating in excess of 10 percent for a 
neurological disability of the right lower extremity as a 
residual of a cerebrovascular accident are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.124a, Diagnostic Codes 8009, 8520, 8620, 8720 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7. 

The veteran's service-connected neurological disabilities 
arise from a January 2001 cerebral hemorrhage.  A 100 percent 
rating is warranted for hemorrhage from brain vessels for 6 
months following the event.  Thereafter, the condition is 
rated based on the residuals, with a minimum 10 percent 
rating assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8009.  
In this case, the veteran was assigned a 100 percent rating 
under Diagnostic Code 8009 effective from February 2001 to 
August 2001.  Effective August 2001, he has been assigned a 
20 percent rating for neurological symptoms of the right 
upper extremity and 10 percent for neurological symptoms of 
the right lower extremity.  The Board will now determine 
whether increased ratings are warranted for these residuals 
of his cerebrovascular accident.

A.  Right upper extremity

The veteran (at an April 2002 VA examination) confirmed that 
he is right-hand dominant.  Complete paralysis of the major 
extremity musculospiral nerve (radial nerve) warrants a 70 
percent rating, manifested by drop of hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted falling 
within the line of the outer border of the index finger; 
cannot extend hand at wrist, extend proximal phalanges of 
fingers, extend thumb, or make lateral movement of wrist; 
supination of hand, extension and flexion of elbow weakened, 
the loss of synergic motion of extensors impairs the hand 
grip seriously; total paralysis of the triceps occurs only as 
the greatest rarity.  Severe incomplete paralysis of the 
major extremity radial nerve warrants a 50 percent rating, 
moderate a 30 percent rating, and mild a 20 percent rating.  
The same ratings apply for neuritis and neuralgia of the 
radial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8514, 
8614, 8714.

Words such as "mild" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6.

Subjectively, the veteran has complained of continued 
neurological symptoms relating to his right upper extremity.  
For example, at an April 2002 examination he said that he had 
numbness and weakness of the right arm.  He said he could not 
lift heavy objects, write, or type with his right hand.  

At his December 2003 Board hearing, he complained of a 
constant, prickly, stinging sensation in his arm, hand, and 
fingers (with occasional cramps).  He said he could not pick 
up anything very small or take a lid off of a jar with his 
right hand.  He complained that he was constantly dropping 
things.  While he apparently could hold a glass of water and 
drink from it, he could not set it down.  Although he could 
pick up a coffee cup, this apparently required concentration 
and forced him to use both hands.  He said he probably could 
not pick up a straw easily with his right hand, but picking 
up a French fry was possible.  He said the size of his right 
arm had decreased since the stroke.  His spouse testified 
that since his stroke, he clearly began using his left hand 
more than before.  She said that he no longer did the same 
amount of home improvement work, apparently because he lacked 
the necessary fine motor skills.  She said he did not use his 
hands to talk or express himself as he had before.  

At a July 2004 VA examination, he complained of reduced 
sensation on the right side and difficulty using the right 
arm and hand for fine motor tasks such as writing and 
buttoning his shirt.  He said he frequently dropped his fork 
from his right hand and spilled water from glasses held in 
the right hand.  He said he was able to sign checks, although 
his handwriting had definitely changed since the stroke.  

While the veteran has complained of neurological symptoms in 
his right upper extremity since his stroke, objective 
clinical evidence indicates that these residuals are of no 
more than mild severity.  At an April 2002 examination for VA 
purposes, decreased touch and pain were noted on the right, 
as well as reduced dexterity of the right hand.  Yet there 
was only slight weakness on the right side (actually noted to 
be 5/5) and reflexes were brisk.  Moreover, the examiner 
specifically concluded that he did not detect any peripheral 
nerve disorder.  At a July 2004 VA examination, fine motor 
control (such as touching the tip of each finger to the 
thumb) was decreased, as was pin and touch sensation.  Yet 
motor strength was as follows: biceps and deltoids 5-/5; 
triceps 4+/5; wrist extensors 4+/5; and interossei and finger 
flexors 5-/5.  Muscle tone was normal.  

In short, the preponderance of the evidence shows that any 
paralysis of the right extremity radial nerve is incomplete 
and no more than mild in nature, and certainly less than 
marked (as is any neuritis or neuralgia).  Consequently a 
rating in excess of 20 percent is not warranted for a 
neurological disability of the right upper extremity.  38 
U.S.C.A. §  5107.

B.  Right lower extremity

Complete paralysis of the sciatic nerve warrants an 80 
percent rating; with complete paralysis of the sciatic nerve, 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  Incomplete paralysis of the 
sciatic nerve warrants a 60 percent rating if it is severe 
with marked muscular dystrophy, a 40 percent rating if it is 
moderately severe, a 20 percent rating if it is moderate or a 
10 percent rating if it is mild.  The same ratings apply for 
neuritis and neuralgia of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, 8620, 8720.

As with his right upper extremity, the veteran has made 
subjective complaints of neurological right lower extremity 
residuals.  For example, at the April 2002 examination, he 
reported numbness and weakness of the right leg and an 
unsteady gait (so much so that it was apparently hard for him 
to walk).  He said he got fatigued when he tried to walk.  

At his December 2003 Board hearing, the veteran said that 
every time he took his dog for a (very short) daily walk, he 
would get a "stinging, shocking sensation" that went up 
into his knee.  He could climb and descend stairs, but only 
with difficulty and only by grasping the rails.  He 
occasionally used a cane and said that he no longer danced 
with his wife. He said the size of his right leg had 
decreased since the stroke.  

The veteran did not make any complaints specific to his right 
lower extremity during his July 2004 VA examination, and 
objectively speaking his symptoms were minimal.  For example, 
while pin and touch sensation was decreased in the entire 
right side (including the leg), only minimal limping was 
noted on the right leg and tandem gait was good.  Extensor 
hallucis longus motor strength was 4/5 while gastrocnemius 
motor strength was 5-/5.  Muscle tone was normal.  Deep 
tendon reflexes were 3+ on the right, with bilateral down-
going plantar reflexes.  

Similarly, at his April 2002 examination there was decreased 
touch and pain noted on the right, but only slight weakness.  
Reflexes were brisk and plantar reflexes were up going.  
There was mild weakness of motor function (but it was again 
noted to be 5/5).  As noted above, the VA physician 
specifically concluded that he did not detect any peripheral 
nerve disorder at this examination.  

In short, the preponderance of the evidence shows at most 
only mild neurological disability of the right lower 
extremity, and certainly less than moderate symptoms.  
Consequently, a rating in excess of 10 percent is not 
warranted for a neurological disability of the right lower 
extremity as a residual of a cerebrovascular accident.  38 
U.S.C.A. §  5107.

II.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
VA provided the veteran VCAA notice via a September 2004 
letter, which clearly advised him of the four elements 
required by Pelegrini II.  

Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  VA sent the veteran 
VCAA notice in September 2004 and readjudicated his claims in 
an July 2005 supplemental statement of the case.  VA has also 
provided him every opportunity to submit evidence, argue for 
his claims, and respond to VA notices.  

Private outpatient records are in the claims file (although 
they do not contain information relevant to the veteran's 
service-connected neurological disabilities), as are the 
reports of examinations for VA purposes conducted in April 
2002 and July 2005.  In letters sent in June 2004 and 
September 2004, VA asked the veteran to assist in obtaining 
medical records from a specific private health care provider, 
but he did not respond to either letter.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claims.  

ORDER

A rating in excess of 20 percent for a neurological 
disability of the right upper extremity as a residual of a 
cerebrovascular accident is denied.

A rating in excess of 10 percent for a neurological 
disability of the right lower extremity as a residual of a 
cerebrovascular accident is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


